Citation Nr: 0612203	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  98-06 913	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), to include as secondary to in service 
sexual assault.  

2.  Entitlement to nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1982.  She had additional service in the Reserves, with 
verified dates of service from August 1991 to February 1992, 
April 1999 to September 1999 and March 2000 to August 2000.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 1998 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Cleveland, Ohio, which denied the claims on appeal.  While 
the appeal was pending, the case was transferred to the St. 
Petersburg, Florida RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

After a RO hearing before a hearing officer was held in July 
1998, the veteran submitted documents in July 2005 stating 
that she wished to participate in a video conference hearing 
before a Veterans Law Judge.  No action was taken by the RO.  
On March 28, 2006 the veteran signed and submitted a written 
statement specifically requesting to appear before the Board 
at a video conference to be held at the RO to address her 
claims on appeal.  This letter was received by the RO on 
April 6, 2006.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

The veteran should be scheduled for a 
video-conference hearing at the RO before 
a Veterans Law Judge, in accordance with 
applicable law.  After the hearing is 
conducted, or if the veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board for 
further appellate review.  A copy of the 
notice scheduling the hearing should be 
placed in the claims folder.  

The purpose of this REMAND is to comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


